Mr. Justice Douglas,
with whom Mr. Justice Black concurs, dissenting.
This case is close on its facts to Turner v. Pennsylvania, 338 U. S. 62, also from the Supreme Court of Pennsylvania, and its companion cases, Watts v. Indiana, 338 U. S. 49, and Harris v. South Carolina, 338 U. S. 68. In the Turner case a majority of this Court (Justices Black, Frankfurter, Douglas, Murphy and Rutledge) held that, where a prisoner was not brought before a magistrate for a prompt hearing as required by Pennsylvania law but was held by the police until prolonged questioning resulted in a confession, such confession was obtained by a denial of due process. In this case the Supreme Court of Pennsylvania, in sustaining a judgment of conviction based on a confession obtained under like circumstances, relied on the dissent in the Turner case. See 364 Pa. 464, 483, 72 A. 2d 575, 585. The principle basic to the Turner decision is that the police may not be allowed to substitute their system of inquisition or protective custody for the safeguards of a hearing before a magistrate. My conviction is that only by consistent application of that principle can we uproot in this country the third-degree methods of the police.